RESOLUCIÓN
El año pasado, la situación fiscal del Estado Libre Aso-ciado de Puerto Rico tomó un giro devastador ante la de-gradación del crédito público. Esta situación afectó la ca-pacidad del Gobierno de cumplir con sus responsabilidades y las necesidades del País. Ello incidió directamente en el presupuesto de la Rama Judicial, a pesar de que en los pasados años la Rama Judicial ha administrado sus fondos sin reportar deficiencia presupuestaria alguna y sin in-cumplir con las responsabilidades que contrajo.
En virtud de la Ley Núm. 66-2014, mejor conocida como la Ley Especial de Sostenibilidad Fiscal y Operacional del Gobierno del Estado Libre Asociado de Puerto Rico, para el presente año fiscal la asignación presupuestaria para la Rama Judicial sufrió un recorte de sobre 14% del presu-puesto que le correspondía según la Ley Núm. 286-2002 (23 LPRA see. 104), reducción equivalente a casi $54 millo-nes de dólares. Esto fue el resultado de la congelación de la fórmula que dispone para la asignación del presupuesto a la Rama Judicial.
El recorte presupuestario creó un desbalance en el cua-dro fiscal de la Rama Judicial para el año en curso, ya que a base de la autonomía presupuestaria que estableció la Ley 286-2002, supra, se había proyectado una asignación mayor y, por consiguiente, un presupuesto operacional mayor. Esta situación ha causado serias limitaciones en la implantación y el desarrollo de los planes y proyectos en-*446caminados, pero más aún afectó la capacidad de la Rama Judicial de cumplir con sus obligaciones.
Si bien la independencia y autonomía presupuestaria de la Rama Judicial —como uno de los tres poderes constitu-cionales— no es negociable, en ese momento la Rama Judicial asumió la responsabilidad de aportar a la solución de la precaria situación fiscal de Puerto Rico. Por ello, en-frentó el recorte presupuestario con un plan estructurado de ahorro y control de gastos, velando que no se menosca-baran los servicios que está llamada a proveer a la ciuda-danía; más aún, que no afectara su responsabilidad hacia los buenos funcionarios y las buenas funcionarías que ha-cen posible el desempeño judicial. Por otro lado, la Rama Judicial también analizó concienzudamente sus posibilida-des de allegar fondos adicionales, lo que ha resultado en proyectos de ley que se propondrán a la Asamblea Legisla-tiva con el propósito de posibilitar una mayor captación de dinero para el Fondo Especial de la Rama Judicial.
En los primeros seis meses de este año fiscal, la Rama Judicial ha implantado estrictas medidas de control de gastos, entre las que se encuentran: la reducción significa-tiva de los contratos por servicios, la suspensión del reclu-tamiento de personal no esencial, la renegociación de los cánones de arrendamiento de los locales privados desde donde operan muchos de los tribunales, el traslado de ope-raciones judiciales a otros edificios y centros judiciales, con el cierre resultante de sedes periferales, y la reorganiza-ción y reducción de la Oficina de Administración de los Tribunales. Asimismo, la Rama Judicial ha implantado ri-gurosas medidas para controlar el consumo de electricidad, agua, combustible y materiales. Estas medidas lograron ahorros significativos de forma inmediata, pero lo que se pretende es que resulten en ahorros a largo plazo también. Más importante aún, estas medidas se han implantado para garantizar la continuidad en la provisión eficiente y efectiva de los servicios judiciales.
*447Sin embargo, la implantación de estas medidas no ha sido suficiente para lograr el balance del presupuesto. No obstante, la Rama Judicial continuará esforzándose con ahínco en renegociar y lograr ahorros en la partida de arrendamiento de locales privados y en la redistribución de operaciones en otros edificios y otros centros judiciales. Por otro lado, aplicar más recortes en las partidas de servicios y utilidades —que representa el 30% del presupuesto operational de la Rama Judicial— afectaría de forma negativa la operación de nuestros tribunales, y aun así no serían sufi-cientes para aliviar la situación.
La realidad fiscal nos requiere en este momento adop-tar, de forma preventiva, unas enmiendas al Reglamento de la Administración del Sistema de Personal de la Rama Judicial de 30 de agosto 1974 (4 LPRAAp. XIII), para que no sea necesario implantar medidas que afecten derechos principales de nuestros funcionarios y funcionarías. La Rama Judicial se mantendrá evaluando la situación fiscal y los efectos de las medidas de ahorro y control de gastos adoptados con el compromiso de que, cuando el presu-puesto se balancee, se provea para el restablecimiento de los beneficios trastocados.
Recalcamos que la política administrativa de la Rama Judicial es proteger el empleo de sus funcionarios y funcio-narías, ya que reconoce que el recurso humano es su más valioso capital; por ello no se han implantado medidas para recortar la nómina ni los beneficios principales que disfruta el personal. No obstante, nuestra mayor responsabilidad es asegurar la continuación efectiva de los servicios judiciales y el acceso de nuestra ciudadanía a la justicia. Con ese fin, es necesario implantar medidas para controlar los gastos en la partida de la nómina, que representa el 70% del presu-puesto operacional de la Rama Judicial, a la vez que se ase-gura al máximo la protección del empleo.
La Constitución del Estado Libre Asociado de Puerto Rico, en la Sección 7 del Artículo V, faculta al Tribunal Supremo de Puerto Rico a adoptar las reglas para la admi-*448nistración de los Tribunales. En virtud del principio de in-dependencia judicial, la Ley de Personal para la Rama Judicial, Ley Núm. 64 de 31 de mayo de 1973, según en-mendada, 4 LPRA see. 521 et seq., creó un sistema de personal autónomo para la Rama Judicial y facultó al Tribunal Supremo a adoptar reglas para regir dicho sistema. Al amparo de estos poderes, el Tribunal Supremo de Puerto Rico aprobó el Reglamento de la Administración del Sis-tema de Personal de la Rama Judicial, que rige la adminis-tración y el funcionamiento efectivo del personal de la Rama Judicial basado en el principio de mérito.
En conformidad con los poderes conferidos, en el Regla-mento de la Administración del Sistema de Personal de la Rama Judicial se elimina el pago de un bono especial a aquellos empleados que no tienen derecho a pensión, dis-puesto en el subinciso (d), inciso (10.9) del Artículo 10. Se enmienda el Artículo 18, inciso (18.1), para extender el tér-mino que tienen los empleados para disfrutar el tiempo compensatorio que acumulan por trabajar en exceso a la jornada regular. Se enmienda el Artículo 19, inciso (19.1)(c) para eliminar el pago adelantado de la licencia de vacacio-nes, limitar el máximo de tiempo para acumular por balance de la licencia de vacaciones y eliminar el pago del ex-ceso de la licencia de vacaciones autorizada. Se enmienda el Artículo 19, inciso (19.9) para limitar el pago global de las licencias de vacaciones y enfermedad en la liquidación al separarse del servicio público y cuando a un empleado de la Rama Judicial se transfiere a otro sistema de personal del Gobierno. Por último se enmienda el Artículo 19, inciso (19.10) para disponer que el pago del exceso de licencia de enfermedad acumulados hasta el 31 de diciembre de 2014 se pagará en dos plazos, el primer pago será el 31 de marzo de 2015, el cual representará el 25% de lo adeudado, y el se-gundo pago se realizará al 31 de octubre de 2015, el cual representará el 75% de lo adeudado. Además proveerá para que, a partir de la aprobación de esta Resolución, quede sus-*449pendida la acumulación de exceso de 90 días en el balance de licencia por enfermedad hasta tanto el Juez Presidente o la Jueza Presidenta certifique la disponibilidad de fondos. Por último, se dispone que el exceso de licencia por enferme-dad acumulado desde el 1 de enero de 2015 hasta la fecha de la aprobación de esta Resolución podrá utilizarse según dis-pone el Artículo 19, inciso (19.2) de este Reglamento, en o antes del 31 de diciembre de 2015. Después de esa fecha se eliminará cualquier exceso no utilizado.
A tenor con ello, se incluye a continuación el texto final aprobado de las disposiciones afectadas con sus respectivos cambios o supresiones. El texto tachado se eliminará y el texto enfatizado se añadirá.
1. Se elimina el pago del Bono Especial para Empleados sin Derecho a Pensión provisto por el inciso (10.9)(d) del Artículo 10 del Reglamento de la Administración del Sis-tema de Personal de la Rama Judicial, según enmendado, 4 LPRAAp. XIII. Conforme a ello, el inciso (10.9) deberá contener los subincisos ya dispuestos de la (a) hasta el (c) y se elimina el último subinciso (d).
(10.9) Retribución relacionada a otros cambios de personal.—
(a) Descenso [...]
(b) Traslado [...]
(c) Interinatos.—
(1) [•••]
(2) [...]
(3) [...]
(4) [...]
(d) Bono especial para cmplcadeesi-n-d-ereeke-a-pensiérhSQ concederá un bono especial a todo ompload6ra-&xcepclén--áe-k)B jueces, que hayan trabaj-a-áe-en-l-a-Ra-naa-Judicial-por-un--perí-odo- míni-mo do.....cinco (5) años, equivalente al cuarenta por cien-to-(-4-Q%)-del-sue]da-que -devengue ■ a la focha do su sopara ■ eiénrna-ás-a-n-deB-per-ciento-(-2%-)-por-cada año do servicio sobro el mínimo do cinco-(-5)-nñoo-.-EI derecho n recibír oste beneficio estará-condicionado a que: el empleado no tonga-áer-ecb-e-a pensión del Sis-tenan-do-Roti-ro-dol-Estado Libro Asociado ni' do otros siotcmas-sim-Iaros, oxcluyende-Segu-re-Soci-al-Federaf-y q-ae-^o-b-aya-side-destituide -do-su-puesto:-En" adición; - el-om *450ploado recibirá todos-loe ■ otros-boneficios-a-■que-tenga-derecho como-servidor público.
2. Se enmienda el primer párrafo del inciso (18.1) del Artículo 18 del Reglamento de la Administración del Sis-tema de Personal de la Rama Judicial, según enmendado, supra, para aumentar el tiempo concedido a los empleados para disfrutar el tiempo compensatorio acumulado en ex-ceso a la jornada regular de 15 a 60 días. Se enmienda dicho párrafo para que disponga:
(18.1) Tiempo compensatorio. —Cuando por necesidades del servicio y a requerimiento del Juez Administrador o de la Jueza Administradora Regional, del Director Ejecutivo o de la Directora Ejecutiva Regional o del funcionario o de la funcio-naría de la dependencia correspondiente, sea necesario que los empleados o las empleadas que no sean ejecutivos administra-tivos o profesionales, trabajen horas en exceso de la jornada semanal de 37.5 horas, en días feriados o en días de descanso, se les concederá tiempo compensatorio a razón de una vez y media del tiempo compensatorio trabajado en exceso, dentro de un período de trointa (30) sesenta (60) días a partir de la fecha de haberlo trabajado. En los casos en que se pueda con-ceder el tiempo compensatorio, el empleado o la empleada no tendrá la opción de rechazarlo para solicitar que se le com-pense en dinero. No se requerirá el trabajo en exceso de la jornada regular a ningún empleado o empleada, cuando no se pueda conceder tiempo compensatorio en el período antes se-ñalado, a no ser que medien circunstancias extraordinarias que a juicio del Juez Administrador o de la Jueza Administra-dora Regional, del Director Ejecutivo o de la Directora Ejecu-tiva Regional, o del jefe o de la jefa de la dependencia justifi-quen que se le paguen las horas extras que se requieran. En tales casos, el empleado o la empleada tendrá derecho a que se le paguen en efectivo las horas e[x]tras trabajadas a razón de tiempo y medio a base del sueldo que devenga a la fecha que se tramita para pago.
3. Se enmienda el inciso (19.1)(c) del Artículo 19 del Re-glamento de la Administración del Sistema de Personal de la Rama Judicial, según enmendado, para eliminar la op-ción del pago adelantado de la licencia de vacaciones, para reducir de 90 días a 60 días el máximo de días para acu-*451mular la licencia de vacaciones, para eliminar el pago del exceso autorizado cuando el empleado no lo disfruta, pre-via solicitud de dispensa, durante los 6 meses posteriores al año natural en que fue acumulado y para eliminar el derecho a acreditar el exceso de la licencia de vacaciones para la deuda por contribuciones sobre ingresos que tu-viera en el Departamento de Hacienda. El inciso (19.1)(c) del Artículo 19 dispondrá:
Art. 19 Licencias
19.1 — Licencias de Vacaciones
A. Uso de la licencia y pago del exceso-autorizado
El personal podrá disfrutar de treinta (30) días de vacacio-nes en cada año natural. Podrá concederse licencia de vacacio-nes en cualquier año natural en exceso de treinta (30) días laborables al año, aquellos que l[o]s tengan acumulados, hasta un máximo de noventa (90) sesenta (60) días en cualquier año natural. Ansol-icitud-del-emploadoy cuanto ésto disfruto su li concia do-vacaciones, éstas oc podrán pagar — por-a-nticip ado-al tipo regular de-salario- que-dovongarc ol empleado a la focha de la solicitud.
En aquellos casos excepcionales, en que por circunstancias especiales de necesidades extraordinarias del servicio un em-pleado no haya podido disfrutar la licencia de vacaciones au-torizada, el balance acumulado podrá exceder de los noventa (80) sesenta (60) días antes establecidos. Las circunstancias y necesidades del servicio se certificarán según se disponga en las normas que se establezcan. El empleado deberá disfrutar el exceso de licencia de vacaciones acumuladas al final de cada año natural en exceso del límite máximo autorizado de »e-vonta (90) sesenta (60) días durante los seis (6) meses siguien-tes al año natural que refleja el exceso. Si el empleado no disfruta de dicho exceso en el término establecido nor la dis-pensa. tal exceso se eliminará siempre v cuando se le hava permitido el disfrute de la licencia de vacaciones acumulada. Si-transcurrido dicho plazo do sois (6) mosco aún tuvioro, por iguales- circunstancias, licencia on oxccoo so pagarán las mis m.as-autes-del-3-l-áe-ma-rzo-del año ■ siguiente. Cuando ol(la) empleado (a) tonga exceso do licencias de-v-aeaciones-r-egulares podrá-autorizar a la Oficina de Recursos Humanos de la Ofi ci-na-de-Administración do los Tribunales a transferir al Do par-ta-mente-de-H-nciondn-oualquior suma por dicho concepto a fin de que so acredite la mioma como pago-parcial-u-tetal-de *452cua-lqaier-deuda por contribución sobro ingresos-que-tuv-iese-al momento do autorizar la transferencia:-
4. Se enmienda el inciso (19.9) del Artículo 19 del Regla-mento de la Administración del Sistema de Personal de la Rama Judicial, supra, para limitar, al momento de liquida-ción ante la separación del servicio público, el pago global de la licencia de vacaciones hasta 60 días, y el pago global de la licencia de enfermedad hasta 90 días a aquellos empleados que se jubilen o que se separen del servicio público habiendo servido por lo menos 10 años. Se elimina el pago de excesos no transferibles de empleados de la Rama Judicial que pa-san a otros sistemas de personal en el Gobierno. El inciso (19.9) dispondrá:
(19.9) Pago global de licencias de vacaciones y enfermedad al separarse del servicio. —Todos los empleados, o sus suceso-res en derecho, separados del servicio por cualquier causa, in-cluso la destitución, tendrán derecho a un pago global por la licencia de vacaciones y liccncia-de-enfermednd-acu-m-ul-ndns acumulada que tuvieron tenga a su crédito a la fecha de su separación del servicio, hasta un máximo de sesenta (60) días laborables. En algunas circunstancias podrán recibir, además, un pago global de hasta un máximo de noventa (90) días labo-rables por la licencia de enfermedad acumulada a su favor cuando la separación del servicio es para acogerse a la jubila-ción si es participante de la Administración de los Sistemas de Retiro de los Empleados del Gobierno y la Judicatura o si ala fecha de su separación han prestado, por lo menos, diez (10) años de servicios ininterrumpidos en la Rama Judicial.
Cuando el cm-pleado-que-so-sopara dol servicio tenga un-ba-■lance-de-vacncionoe en exceso do noventa (90) diasy-y-elle-haya eid-e-auterigade-aegún-se-dispone en el Sección 19.1 do esto Re glamonto, diche-bal-a-nce-ae-liquidará- sin-- sujeción al límite do noventa (90) días. Cuando el empleado que cesa pase a prestar servicios en alguna agencia, instrumentalidad o corporación pú-blica de la Rama Ejecutiva, en la Rama Legislativa o en un Gobierno Municipal, se le transferirán los balances de licencia de vacaciones y por enfermedad que la entidad acepte de con-formidad con la reglamentación vigente en dicha entidad. Si quedase algún exceso no tranaforiblo, el mismo oe-le-liqaida-rn en-ln-forma- acostumbrada para ol pago do licencias.
*4535. Se enmienda también el inciso (19.10) del Artículo 19 para disponer que el pago del exceso de licencia de enfer-medad acumulados hasta el 31 de diciembre de 2014 se pagará en dos plazos. El primer pago será el 31 de marzo de 2015, el cual representará el 25% de lo adeudado, y el segundo pago se realizará al 31 de octubre de 2015, el cual representará el 75% de lo adeudado. Se incluyen los subin-cisos (d) y (e) en el primer párrafo de este inciso (19.10) y se elimina el último párrafo. El inciso dispondrá:
(19.10) Pago del exceso acumulado en licencia por enfermedad.—

(d) Para el pago del exceso de licencia de enfermedad acu-mulado hasta el 31 de diciembre de 2014 se establecen dos plazos. El primer pago se efectuará el 31 de marzo de 2015 por el 25% del total a pagar y el segundo pago se realizará el 31 de octubre de 2015 por el 75% del total a pagar.


fe) Se suspende la acumulación en exceso del máximo de noventa (90) días de balance de licencia de enfermedad a par-tir de la fecha de la vigencia de esta enmienda al Reglamento y hasta tanto el Juez Presidente o la Jueza Presidenta certifique la disponibilidad de fondos para emitir pagos al amparo de este Artículo. El exceso de licencia por enfermedad acumulado a partir del 1 de enero de 2015 hasta la fecha de la aprobación de esta enmienda al Reglamento podrá utilizarse según dis-pone el subinciso (19.2) de este Reglamento, en o antes del 31 de diciembre de 2015. Después de esta fecha se eliminará cual-quier exceso no utilizado.

Todo(a) omplendo(a) podrá-autorizar a la Oficina do Boom-sos- -H-uma-nes-do la Oficina do-Adminiotración do-loo Tribuna loo a tranoforir la totalidad-o-pnrto dol pago que lo corroo ponda por ■ concepto do exceso do vaeacionoo por enfermedad al Departamento do-Hacienda, a fin do que -se-le-acroditc como pago- completo o parcial de-cualquier deuda por contribución oobro ingroooo que tuviere al momento — do autorizar — 1-a-transferencia?

Esta Resolución tendrá vigencia inmediata. Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. La Jueza Presidenta Señora Fiol Matta emitió voto particular de conformidad, al cual se le unió el Juez Asociado Señor Feliberti Cintrón y la Jueza Asociada *454Oronoz Rodríguez. La Juez Asociada Señora Rodríguez Ro-dríguez emitió un voto particular de conformidad. La Jueza Asociada Oronoz Rodríguez emitió un voto particular de conformidad, al cual se le unió el Juez Asociado Se-ñor Feliberti Cintrón. La Jueza Asociada Señora Pabón Charneco emitió un voto particular disidente, al cual se unieron los Jueces Asociados Señor Kolthoff Caraballo y Señor Rivera García. El Juez Asociado Señor Estrella Mar-tínez emitió un voto particular disidente, al cual se unieron la Jueza Asociada Señora Pabón Charneco y los Jueces Asociados Señor Kolthoff Caraballo y Señor Rivera García.
— O —